457 F.2d 1244
William Fred DRYDEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1123 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 6, 1972.

William F. Dryden, pro se.
Ira DeMent, U. S. Atty., Calvin C. Pryor, Asst. U. S. Atty., for respondent-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Dryden appeals from the order of the District Court denying his motion to vacate his federal sentence pursuant to 28 U.S.C., Section 2255.


2
The appellant was convicted by a jury of possession and custody of an unregistered still in violation of 26 U.S.C., Section 5601(a) (1).  In his motion to vacate sentence, he alleged that the arrest warrant and its supporting complaint were invalid in that they were not issued upon sufficient evidence to create probable cause.  The record reveals that appellant's arrest was not based upon an arrest warrant, but was based upon probable cause at the time of a search of his premises under authority of a valid search warrant.  The validity of the search warrant was upheld in Dryden v. United States, 5 Cir., 1971, 449 F.2d 786.  The search disclosed distilling apparatus and accessories in appellant's barn.  Obviously the officers had sufficient probable cause to make the arrest.


3
The record showing conclusively that there is no merit to appellant's contention, the judgment below is


4
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I